DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 1/24/2022. Claims 1 through 10 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. [11,234,277 B2-hereafter Qi] Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6, and 9 are essentially combinations of claims 1 and 4 (with some rewording) of Qi.
Claims 2, 5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [11,234,277 B2-hereafter Qi] Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 5, 7, and 10 are essentially the same as  claim 2 of Qi.
Claims 3and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. [11,234,277 B2-hereafter Qi] Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 8 are essentially the same as  claim 3 of Qi.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0053120 A1) in view of Islam et al. (US 2020/0015274 A1-62/734,165, filed on Sep. 20, 2018).

For claims 1, 4, 6, and 9  Park teaches a base station in an integrated access and backhaul (IAB) wireless communication system, the base station (see Fig. 4 “base station 401 interacts with wireless device 406 through their transceivers (inherent) and processors (403 & 408)” and paragraph 57 “an integrated access and backhaul (IAB) node”) comprising: 
a transceiver (see Fig. 4 “base station 401 interacts with wireless device 406 through their transceivers (inherent) and processors (403 & 408)” and paragraph 57 “an integrated access and backhaul (IAB) node”); and 
a processor (see Fig. 4 “base station 401 interacts with wireless device 406 through their transceivers (inherent) and processors (403 & 408)” and paragraph 57 “an integrated access and backhaul (IAB) node”) configured to: 
control the transceiver to broadcast a system information block (SIB) including information on a first physical random access channel (PRACH) configuration index for a terminal, information on a second PRACH configuration index for an IAB node, and information on an IAB PRACH offset (see paragraph 151 “base station broadcast  RACH configuration via SIB2 in LTE”,  paragraph 57 “IAB node (donor node”), Fig. 20 “PRACH config.1 & PRACH Config.2”, paragraph 126 “random access (RA) configuration may comprise one or more of: a first field indicating the RA resource, or an index of RA preamble”, paragraphs 154-155 “LTE assigns 6 bits for RACH configuration index”, and paragraph 156 “RA configuration includes a time offset”, paragraph 57 “an integrated access and backhaul (IAB) node”); and
control the transceiver to receive, frame the IAB node a random access preamble on resources, wherein the resources are identified based on the second PRACH configuration index for the IAB node and the information on the PRACH offset (see paragraph 190 “RA configuration information including a first field indicating the RA resource and/or an indexes of the RA preamble”),
wherein the information on the  IAB PRACH offset includes at least one of a first offset value on a slot and a second offset value on a subframe and a third offset value on a radio frame (see paragraph 156 “RA configuration subframe or slot or time offset with RAP wherein RA response is configurable”), and
wherein the base station is a donor IAB node (see paragraph 57 “IAB donor node”).
Park does not explicitly teach RACH configuration for IAB nodes.
However, Islam teaches determine periodicity and time offset of backhaul PRACH resources 710 and identify a set of backhaul PRACH resources based at least in part on periodicity and time offset 715 and receiving scaling factor and time offset via RMSI, OSI as an example (see Islam: Fig, 7). In addition, Islam teaches configure a time offset of backhaul PRACH resources 1010 and transmit information that identifies the time offset, wherein the time offset is different from a time offset that is identified based at least in part on a PRACH configuration index (see Islam: Fig. 10). In addition, Islam teaches receive information that identifies a time offset associated with backhaul PRACH resources, wherein the time offset is different from a time offset that is identified based at least in part on a PRACH configuration index 1110, Identify a set of backhaul PRACH, and resources based at least in part on the time offset 1120, and Transmit a RACH transmission using the identified set of backhaul PRACH resources 1030 (see Islam: paragraph 11). In addition, Islam teaches an integrated access and backhaul (IAB) (see Islam: paragraph 90). In addition, Islam teaches SIB2 carriers PRACH configuration index table (see Islam: paragraph 107).
In addition, Islam teaches claim 1 a method of wireless communication performed by a wireless communication device, comprising: configuring an offset of backhaul physical random access channel (PRACH) resources; and transmitting information that identifies the offset to a user equipment (see Islam: 62/734,165, filed on Sep. 20, 2018: claim 1, paragraphs 9-16 and 51-52), and 
Park does not explicitly teach an offset value on slot.
However, Islam teaches in some aspects, in some aspects, the offset may be identified in terms of a number of radio frames, a number of slots, a number of subframes, a number of symbols, and/or the like (see Islam: 62/734,165, filed on Sep. 20, 2018: paragraph 95). In addition, Islam teaches SIB2 carriers PRACH configuration index table and PTACH time offset (see Islam: paragraph 107 and paragraph 120)
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Islam in the random access procedure of Park reconfigure one of PRACH configuration with time offset for IAB (see Islam: Fig. 7).

For claims 2, 5, 7, and 10 Park in view of Islam teaches the base station, wherein the information on the IAB PRACH offset ranges up to 39 (see Park: paragraph 155 “an exemplary 6 bits assigned for RACH configuration index”) .

For claims 3 and 8 Park in view of Islam teaches the base station, wherein the processor is further configured to control the transceiver to receive, from the terminal, a random access preamble on resources identified based on the information on the first PRACH configuration index for the terminal (see Park: Fig. 20 “PRACH preamble (RA Msg1) 2002” and paragraph 57 “wherein GNB can be an IAB node”).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujishiro et al. (US 2021/0159968 A1) (see paragraph 134 “SIB gives information notification for PRACH IAB”).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415